Title: To George Washington from Stephen Cross, 25 November 1793
From: Cross, Stephen
To: Washington, George


          
            Sir
            Newbury port [Mass.] November 25 1793
          
          Inclosed is A Coppy of my last letter to the Secretary of the Treasury and his answer
            thereto, since which I have waited more than a year but have receiv’d nothing ferther
            from him, and Concluding that in the Multiplisity of Buisness he has forgoten boath me
            and his promis. Therefore I now take the liberty of
            addressing your Excelency, requesting your attention and reconsideration of my Case I am
            not insencible that it is in your power to remove any Officer of the Customs or Revenue
            without giveing any reason. But this power I conclude you will not exersise without a
            suffisiant reason operating in your own Mind. But that maters may be misrepresented, or
            such a Construction put upon A Persons Conduct as may lead to A wrong Judgement espesial
            when it is by those who are ameing at Revenge, had You been fully knowing to my whole
            conduct, and the temper and views of those who inform’d against me, I cannot but think
            it would have appeared to you in a verry differant light. although I was not gratified
            with an Information who my accuser was, I have good reason now to think who the person
            was which was the principal mover, and most offisious. And who I have reason to think
            was actuated by A malisious and revengful temper, and for no other reasons that I can
            conceive of but the following Viz: first I was ever a Zealous opposer of the British
            Goverment in their measures against this Countrry. And this person though lately crept
            into life and importance in his own esteem, his Connections fully attached to the
            British and of course Inemical to me. Second when I wanted assistance of Councill either
            in my private or Offsial capasity I did not Imploy him but another person whom I Esteeme
            his Supriour. And third my Brother & myself had A
            matter in Law in which this person was Imploye against us in which he used his utmost
            indevour to destroy my Brothers Reputation, and prevent me from obtaining my Just due in
            booth which he failed and to his great Mortification as it planly appeard. And fourthly
            I could not be prevailed on to imploy A Friend of his as an officer in the Customs who I
            deemed unworthy and unfit for the trust, and although he has since been imployed yet I
            believe it is evident to all who has been witness to his Conduct that he is not a
            sutable Person.
          
          These are the only reasons I can think of which Indused him to use all his Contrivance
            to stir up every person he could perswade to joyn him in A representation to the
            Secretary of the Treasury against me. And although he failed with most of those with
            whoom he took much pains and earnestly soliseted to joyn him, (as some have since
            Inform’d me) and who dispised him for this Conduct, Yet I conclude he prevailed with
            some persons that were disafected for my strict attention to the Law and not Constureing
            it agreeable to their wish and in the Close watch I kept on their movements of those
            persons I had reason to suspect of fraudelant designs agains the Revenue. That this
            person Who had been seeking accaison against me should be Particularly pointed out by
            the Secretary to take depositions respecting my deportment in Office. And as I have been
            Informed had A private interview with that Mr Joseph Whittemor before the examination as
            (I suppose) to state the questions, and forme the answers. And to make A great perade
            invited most of the Merchants in the Town to attend an examination against me, all of
            which rejected and despised his invitation except three Persons, one of which was his
            Brother in law, and the person with whom my Brother and myself had the law sute before
            mentioned and one of the persons I had reason to suspect had defrauded the Revenue, and
            either he or his partner I suspect be Informers against me. And what was the enquiry, the questions will Shew. And no other
            part of my Conduct enquired into, as they had no hope of any thing which would serve
            their perpose, but must all terminte in my favour. And what was found against me, why
            really this and this only Viz. one of the under Officers had left in my hand A sum of
            money for me to divide with the Naval officer & Surveyer (and this was done of his
            own free will accord and without my ever makeing any proposal, or changing A word with
            him on the subject) and afterward when I found this was represented to my disadvantage I
            had paid it to him. this together with my imploying
            some of my own connections and against whome no one pretended were unfit or their
            Conduct improper: is the great Crime for which I have been removed from Office, not
            being even called on for my defence. And was ordered to
            deliver up the Bonds I had taken for duties and without that allowance, which the Law
            would have given my family if my removal had been by Death.
          
          In my own justification I do now Sir assert that I did not look on my Office as A
            sinecure, but I ever attended to the duties of office in my own person I cast the duties
            on all goods, wrote all Bonds for duties and made the first entry with my own hands. I
            received and payed all monies, (except fees) administered the oaths required by Law, and
            in the presence of the Naval officer, and never allowed it to be done by him (and that
            in my absence) These matters I never Intrusted to any other person. I gave Bond in
            season, and to acceptance for my faithfull performance of the duties of my Office. And
            no person can support an accusation of intemperance against me. If my conduct had been
            different in any or all these maters I might have expected notice would have been taken
            of me, Whether all those now in office can say thus much of themselves and support It, I
            leave to those whose Buisness it is to enquire. Or whether the old adage yet holds good,
            that one man may better Steal A Hors than another look over the Hedge.
          In support of my faithfull Conduct in office I appeal to all those who have been
            knowing thereto, and to a Letter wrote by some of the principall Merchanst in this Town
            to Mr Goodhew one of our Representatives in Congress and which was laid before the
            Secretary & also A letter wrote by some of the principal stockholders in this Town
            to the Secretary A coppy of one of them I have been since favoured with, and been told
            the purport of the other. And even to the Secretary
            himself respecting those matters which Came under his knowledge. And I challange all who
            have been acquainted with me from early life to fix on me one act of injustice or fraud.
            And suerly if I had been charged in a Court of Judicature with a crime of the most
            hanious nature, and even if it had been proved upon me yet all my other conduct through
            life would have in some measure pleaded a mitigation of some degree of punishment or at
            least pity for me (if not for me) yet for my inocent family espesially if they must be
            great sharers in the punishment. And although I have committed no breach of law or of
            trust or done any act of fraud either to the Publick whose servant I was or to any
            private pe⟨rson⟩ what ever, and that no officer in the United states kept a more Regular
            office pa⟨id⟩ greatetr attention to the duties of it kept closer to the law or gave
            better satisfaction to the Merchants. To the truth of what I now assert I dare appeal to
            all, even my enemies and that my conduct should be contrasted with
            the person now holding the office I dare to challange,
            yet punished I feel myself to be, and that with severity, and my inocent family which
            are dependant on me for support are sharers in my punishment and we are fallen on a
            sacrifice (as I verrily believe) to malice and revenge. And if Inocence and A faithfull
            discharge of the duties of any office can plead for a reconsideration, I think myself
            Intitled to it. And if you Shall think to do it, And enquire respecting my general
            carrecter, Mr Goodhew and Judge Holten, as well as Mr Wingate of New Hamshire, will be
            able to inform you what it has been and now is. To the
            two last mentioned Gentlemen I have communicated all that has past between the Secretary
            and me on this mater. And on A reconsideration I flatter myself that my conduct will
            appear in a differant light from what it did when I was removed from office. And on your
            Considering the Importance of this matter to me and my family I flatter myself you will
            excuse me for thus troubleing you. And I dout not of that Justice you shall find me
            intitled to as a faithfull servant of the Publick. And if their should be an opening
            that you will replace me in some Situation to serve the Publick as well as my own
            family, which will be accepted with gratitude. By your Excellcy most Obedient Humble
            Servant
          
            Stepn Cross
          
        